 THE INTERNATIONAL ASSOCIATION OF MACHINISTS645-dragline and class A shovel operators, the specialty machine operator,'perf-A-tape operators, board plant machinemen, calciners and cal-ciner helpers, head inspectors, head mechanics, head loaders, the super-visory class A trackman,'8 the supervisory car checker,19 and all othersupervisors .as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER MulinoCK took no part in the consideration of the aboveDecision and Direction of Election.Is 1llararino Gutierrez19The car checker, who, as found in the body of decision, regularly acts as a head loader.The International Association of Machinists,AFL-CIO, andLodge 1"021,International Association of Machinists,AFL-CIO,andTheNew BritainMachine Company.Case No. 1-CB-351.August 17,1956DECISION AND ORDEROn April 30,1956, Trial Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the Respondents' exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications.'The question raised by this case is whether an employee's belated'tender of dues renders unlawful a subsequent discharge under a main-tenance-of-membership clause despite the fact that an arbitrator haddecided, prior to the tender, that the union was "entitled" to require the-discharge.-Specifically, the arbitrator found that employee Edward Batogowskidid not effectively resign from the Respondents in accordance with theprovisions of an "escape" clause in a collective agreement betweenthe Respondents and the Company.He therefore concluded that theRespondents were "entitled," upon the facts as they then existed, to de-mand Batogowski's discharge for nonpayment of dues.After the1 The Respondents'request for oral argument is hereby denied as their exceptions and'brief and the record as a whole adequately present the issues and the positions of theparties.116 NLRB No. 92. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDarbitrationdecisionhad been rendered, however, but prior toBatogowski's actual discharge, Batogowski made a full and unqualifiedtender of all dues owing.The Respondents nevertheless continued toinsist upon his discharge.Upon threat of strike action by the Re-spondents, the Company acceded to the Respondents' demands anddid discharge Batogowski.Thereafter, the Company itself filed thecharge herein, alleging that the Respondents' action in demandingthe discharge violated Section 8 (b) (1) (A) and (2) of the Act.At the hearing, the parties stipulated that ". . . the question ofwhether or not Batogowski sent a proper resignation to theunion . . ." is not an issue in this proceeding, having been resolved bythe same parties through the arbitration proceeding.Unlike the TrialExaminer, we recognize the arbitration decisionas a fairand valid,voluntary settlement of the factual issues presented in that proceed-ing? Furthermore, in view of the arbitrator's finding that Batogowskiwas delinquent in his dues, we concur in his conclusion that the Re-spondents were ". . . entitled under the contract to require the dis-charge of Edward Batogowski."However, as the Board said inAluminum Workers International Union, Local No. 135, AFL, "afull and unqualified tender made at any time prior to actual discharge,and without regard as to when the request for discharge may have beenmade, is a proper tender and subsequent discharge based upon thatrequest is unlawful." 3Accordingly, as Batogowski made a full andunqualified tender of back duesafterthe arbitration decision hadbeen announced andbeforethe actual discharge had taken place,theRespondents were no longer privileged to lawfully requireBatogowski's discharge.We see no reason why a tender of backdues should have different consequences merely because the em-ployee's delinquency and the union's right to demand his dischargewere determined through arbitration proceedings,as inthe instantcase,rather than being established by evidence produced at a Boardhearing, as in theAluminum Workerscase.Thus, our application oftheAluminum Workersrule to these facts is not inconsistent with thearbitrator's decision here which was rendered before the tender hadtaken place and which did not consider what effect a tender might haveon the rights of the parties.Under these circumstances and upon the record as a whole, includ-ing the stipulations of the parties which eliminated from this casecertain factual issues considered in the arbitration proceeding, we findthat the Respondents violated Section 8 (b) (1) (A) and (2) of theAct by unlawfully demanding the discharge of Edward Batogowski.2Although an arbitration award has no binding effectupon this Board, nevertheless,"the desirable objective of encouraging the voluntary settlement of labor disputes willbest be served by our recognition of the arbitrator's award."rpielberqManufacturingCompany,112 NLRB 10801112 NLRB 619, enfd. 230 F. 2d 515(C. A. 7). THE INTERNATIONAL ASSOCIATION OF MACHINISTSORDER647Upon the basis of the .entire record in this case, and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the Respondents, The In-ternational Association of Machinists, AFL-CIO, and Lodge 1021,InternationalAssociation of Machinists, AFL-CIO, theirofficers,agents, successors, and assigns, shall :1.Ceaseand desist from :(a)Causing or attempting to cause The New Britain Machine Com-pany to discriminate against its employees in violation of Section 8(a) (3) of the Act.(b) In any like or related manner restraining or coercing theemployees of The New Britain Machine Company in the exercise ofany right guaranteed in Section 7 of the Act, except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Edward Batogowski and The New Britain MachineCompany that the Respondents withdraw all objections to the em-ployment of Edward Batogowski and that they request The NewBritainMachine Company to offer Edward Batogowskiimmediateand full reinstatement to his former or substantially equivalentposition.(b)Make whole Edward Batogowski for anylossof earnings hemay have suffered by reason of the discrimination against him in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(c)Post in conspicuous places in their business office in NewBritain, Connecticut, and in all other places where noticesto membersare customarily posted, copies of the notice attached to the IntermediateReport marked "Appendix." 4Copies of said notice, to be furnishedby the Regional Director for the First Region, shall, after being dulysigned by official representatives of the Respondents, be posted im-mediately on receipt thereof, and maintained for a period of sixty (G0)consecutive days thereafter in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that such notices are notaltered, defaced, or covered by any other material.4 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner"the words"A Decision and Order"In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Puisuani to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order " ,648DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Mail-,to the Regional Director for the First Region signedcopies of the notice, for posting, the Company being willing, at its plantat New Britain, Connecticut, in places where notices to employees arecustomarily posted.(e)Notify the Regional Director in writing, within ten (10) daysfrom the date of this Order, what steps have been taken to complyherewith.CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-'sideration of the above Decision and Order.INTERMEDIATE REPORTAND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge filed byThe NewBritainMachine Company,herein called the Company,against The International Association of Machinists,AFL-CIO,and its Lodge 1021, both herein referred to jointly as the Respondentsor the Union,the General Counsel of the National Labor Relations Board,' by theRegional Director for the First Region,on February 9, 1956, issued a complaintagainst the Respondents alleging that they had engaged in and were engaging inunfair labor practices within the meaning of Section 8(b) (1) (A) and (2) andSection 2 (6) and(7) of the National Labor Relations Act, as amended,61 Stat.136, 65 Stat.601, herein calledthe Act.Copies of the charges, complaint, andnotice of hearing were served upon the parties to the proceeding.With respect to unfair labor practices, the complaint alleges in substance thatfrom on or about December 6, 1955, the Respondents,in violationof the Act,attempted to compel and did compel the Company to discriminate against EdwardBatogowski2in regard to terms or conditions of hire or tenure because of his failuretomaintain membership in the Respondents.The Respondents in their answer,dated February 16,1956,admit ceitain jurisdic-tional allegations and admit that since on or about December 6, 1955, they causedand/or attempted to cause the Company to discharge Batogowski.However, they-deny the commission of any unfair labcr practices.They affirmatively allege thatBatogowski was discharged pursuant to a valid and binding union-security provisionin an existing collective-bargaining agreement and that a board of arbitration heldthe Respondents could demand Batogowski'sdischarge.They also contend thatjurisdiction should not be asserted by the Board in view of the prior arbitration pro-ceeding.They also contend that the Company is an indispensable party respondentto this action.Pursuant to notice a hearing was held at Hartford,Connecticut,before a dulydesignatedTrialExaminer.All parties were represented at the hearing and wereafforded full opportunity to be heard and to examine and cross-examine witnesses.At the conclusion of the presentation of evidence the parties presented oral argu-ment.An opportunity was also afforded for the filing of briefs and/or proposedfindings of fact or conclusions of law or both.Briefs were filed by the Respondentsand the Company.Upon the entire record,and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is and at all times herein material has been a corporation dulyorganized under and existing by virtue of the laws of the State of Connecticut. Itmaintains,and at all times herein material has maintained,itsprincipal office andplace of business in New Britain,Connecticut,where it has been and is engaged inthe manufacture,sale, and distribution of machine tools.The Company, in the1The term General Counsel, as used herein,includes the attorney representing the'General Counsel at the hearing.The National Labor Relations Board is ieferred to asthe Board.2 This name is misspelled as Batagowski in the complaint. THE INTERNATIONAL ASSOCIATION OF MACHINISTS649last 12 months, a representative period, has shipped in excess of $500,000 worth offinished products to points outside Connecticut.The Trial Examiner finds that atall times herein material the Company has been engaged in commerce within themeaning of Section 2 (6) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLodge 1021, International Association of Machinists and The International Asso-ciation of Machinists, affiliated with American Federation of Labor-Congress ofIndustrial Organizations, are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESOn March 22, 1954, the Respondents and the Company entered into a collective-bargaining agreement effective for a period of 2 years covering a production andmaintenance unit.The agreement contains a union-security provision (article IV,section 4.0) requiring union members to maintain union membership during the lifeof the agreement as a condition of employment.However, there is a proviso to.this requirement, as follows:.provided, however, there shall be during the period of this contract,annual escape periods from March 7 to March 22 inclusive, within which escapeperiods any Union member may resign from the Union and be relieved of theobligations of maintenance of membership by written notice to both the Unionand the Company indicating such resignation, and such notice shall also operateas a simultaneous revocation of the employee's checkoff authorization under 4.3.Batogowski was a union member and had signed a checkoff authorization priorto the 1955 escape period.He sent the following note to the Company which itreceived the last day of the 1955 escape period:NEW BRITAIN MACH.,March 21,1955.DEAR SIRS: I Edward J. Batogowski clock no. 7228 bldg. 147-K exercise myprerogative of article IV pertaining to resignation from the union according tocontract between N. B. M. and Lodge no. 1021Yours truly,(Signed)EDWARD J. BATOGOWSKI.The Company removed Batogowski's name from the checkoff list and included hisname in a list it furnished Lodge 1021 in April 1955 of those employees who hadcanceled their checkoff authorizations.Batogowski made no dues payments to,the Respondents after his letter to the Company.On May 17, 1955, William A. Bland, recording secretary of Lodge 1021, wrote theCompany the following letter:MR. N. W. MORROW, Vice-President,Industrial RelationsManager,The New Britain Machine Company,New Britain, Connecticut.Subject: Cancellation of Check-offDEAR MR. MORROW: In the April check-off list, you included a list of unionmembers who had authorized the cancelation of Union Dues deduction.The Union cannot recognize two of these names as we have received no.official notification from these people.These two people are John Stochmal, Dept. 300, Clock Number 3106 and'Edward Batogowski, Department 147, Clock Number 7228.We wish to call to your attention the Maintenance of Membership clause inour contract, stating that both Union and Management must receive notificationof cancelation of union membership and we would like to have the Companytake proper action in these two cases.On May 26, Morrow wrote Bland, in part:The Company has investigated these two cases and is satisfied that the notices-to the Union were properly placed in mail channels to the Union.The Com-pany's interpretation is that proper mailing of the notice by the employee issufficient, and in any event, the Union must have received these two notices.He suggested that Bland recheck his files and discuss the matter with the employees.involved.The collective-bargaining agreement contained provisions for a grievance pro-cedure with ultimate resort to final and binding arbitration of any unsettled issues.On 650DECISIONSOF NATIONALLABOR RELATIONS BOARDJune 16,1955,a grievance was filed by Lodge 1021 with the Company on a prescribedform.The nature of the grievance was set forth as "Contract violation.Art. IVSect. 4.0 on Edward Batogowski and John Stockmal."Under the heading of "Pro-posed Settlement" there is the entry, "Please comply with Art. IV Sect. 4.0."Thegrievance was filed by Bland and James Petano, president of Lodge 1021.The grievance was considered by Morrow.He made the following entry on theform under the heading "Disposition of Foreman": "No contract violation.Com-pany has been duly notified in writing by Batogowski and Stockmal and both have ad-vised the Company that they notified the Union."This entry was made on June 20.There is a notation on the form dated June 21 that the grievance was not disposedof in the second stage of the grievance procedure and was passed to the third step.The grievance remained unresolved and the Company and the Respondents resortedto arbitration.The issue submitted, as framed by the parties, was "Did EmployeeEdward Batogowski resign from the Union membership and revoke his checkoffauthorization under Article IV of the Contract?"At the arbitration proceeding theparties agreed to add the following to the statement of the issue: "And if not, whatremedy, if any is the Union entitled under the Contract?"The board of arbitration held a hearing in the latter part of August and handeddown its decision on November 23, 1955. This decision, written by the "ThirdArbitrator" and concurred in by the arbitrator selected by the Union, summarized thecontentions of the parties by stating that the Company argued that Batogowski hadeffectively resigned by letter sent to the Companyand the Unionon March 21, 1955,and that therefore he was not required to maintain union membership thereafter asa condition of employment, while the Union denied receipt of a letterof resignationand took the position that by reason of his failure to maintain membership Batogowskiforfeited his right to continue in the employ of the Company.In the decision, the conclusion was made that Batogowski was under the obligationto give actual notice to the Union of his resignation.Union testimony that a resig-nation wasnever received was credited.The award of the board of arbitrators wasas follows:Employee Edward Batogowski did not resign from the Union and revoke hischeckoff authorization in accordance with Article IV of the Contract.The Union is entitled under the Contract to require the discharge of EdwardBatogowski.Morrow learned of the award of the board of arbitrators on the same date it wasmade-November 23.He summoned Batogowski to his office, told him of the award,and suggested that he pay his back dues. Batogowski sent Lodge 1021 a noteon that same day stating that he was enclosing a money order for $20 "representingarrears in dues as of to-day. If any monetary difference as to the accuracy of mycalculation, please let me know promptly, as it is my desire to pay my dues in full." Itwas stipulated that Batogowski tendered the full amount of his back dues.At a meeting of Lodge 1021 held on December 1, 1955, the members voted notto accept Batogowski's tender of dues and the treasurer returned the money order tohim.On December 6, Bland wrote Morrow:At the regular Lodge membership meeting held in the Lodge Hall at 434Main Street, in New Britain, on December 1, 1955, the award of the Arbitratorson the Arbitration between the New Britain Machine Company and the Inter-national Association of Machinists Lodge #1021, regarding employee EdwardBatogowski was read and thoroughly discussed. It was voted unanimouslyby all the members present atthemeetingthat the Lodge abide by theArbitrators decision of November 23, 1955 on Edward Batogowski.We request that Edward Batogowski be discharged under Article IV inthe Contract between the New Britain Machine Company and the Interna-tional Association of Machinists and Lodge # 1021, IAM, dated March 22, 1954.Morrow rejected the request in his answer on December 12.He set forth theCompany's position in the following language:The Company understands that subsequent to the arbitration award, EdwardBatogowski made full tender of back dues to the Union. In view of this fact, theCompany may not legally discharge Mr. Batogowski for non-payment of Uniondues.Under a recent decision of the National Labor Relations Board, both theCompany and the Union would be subject to an unfair labor practice charge ifthe Company were to discharge Mr. Batogowski now.We refer you to the case THE INTERNATIONAL ASSOCIATION OF MACHINISTS651ofAluminum Workers, A. F. of, L.,decided by the NLRB on May 6, 1955,and reported at 36 LRRM 1077.That case ruled that:A full and unqualified tender made any time prior to actual discharge, and with-out regard as to when the request for discharge may have been made, is aproper tender and a subsequent discharge based upon the request is unlawful.On December 20, Morrow met with a union committee headed by E. J. Peresluha,Grand Lodge representative assigned to service Lodge 1021, and J. Petano, presidentof Lodge 1021.Petano repeated the request for Batogowski's discharge, but Morrowrejected it.After the meeting Morrow sent Peresluha a telegram stating that theCompany would discharge Batogowski as soon as it was assured by the Board that itwould not be committing an unfair labor practice thereby or depriving Batogowskiof his legal or contractual rights.The union representatives continued to press their demand for Batogowski'sdischarge and matters came to a head at a meeting between them and Morrow onFebruary 1, 1956, when the union representatives threatened a strike unless theirdemand was met. After the meeting Morrow wrote Batogowski of the unionthreat.His letter then continued:Under the circumstances, we have no practical alternative at this time to termi-nating your employment by this Company, pursuant to the Union's demand andwe do this on the protest which we are communicating to the Union and also tothe NLRB.We regret the necessity of taking this action but believe you will understandthe difficult, if not impossible, position in which we have been placed by theseimproper demands. It is our belief that in due course the NLRB will issue acomplaint against the Union for violation of the National Labor Relations Act inthis matter and that after hearing the case the Board will direct your reinstatementwith full rights, and may well direct the Union to make good your loss of pay byreason of the Union's unlawful action.Your employement is hereby terminated forthwith.Batogowski was handed the letter on February 2 and was discharged then.OnFebruary 2, Morrow notified the Respondents what had been done and the positionof the Company.In view of the demands made by your Union at the bargaining meeting withour representatives yesterday afternoon, that Mr. Batogowski be discharged withthe statement that otherwise the Union would strike the plant, with further state-ment that the International Union had authorized such a strike, we are terminat-ingMr. Batogowski's employment, but we do this under protest.We enclose a copy of our letter to Mr. Batogowski, explaining the circum-stances involved in his termination.We are reporting this additional unlawful demand on the part of yourUnion to the National Labor Relations Board at Boston.We consider it to bean additional unfair labor practice on your part.The above findings are based on undisputed evidence or stipulations.Theparties also stipulated during the hearing that the question as to whether Batogowskihad submitted notice of resignation to the Respondents should be withdrawn fromlitigation in this case in view of other stipulations made at the hearing.The sole conflict in testimony arose on the question of when the first demand wasmade on the Company by the Respondents for Batogowski's discharge.This pointis important to the Union's position as to the proper legal theory applicable, butisnot important to the General Counsel's contention.Morrow testified that thefirstdemand was made in the letter of December 6 from Bland to Morrow.Hefurther testified that Petano had told him on November 28 that since the Unionhad won its point it would probably reinstate Batogowski and allow him to pay uphis back dues.He testified that his discussions with union representatives wereover the question of whether or not Batogowski was required to maintain unionmembership in good standing and this in turn depended on whether he had givenproper notice of resignation.He further testified that while the Union in its lettersrequested the Company to take "proper action" it at no time prior to December 6requested Batogowski's discharge.The Company, Morrow stated, felt it was tak-ing proper action by insisting that the matter go to arbitration.Morrow's testimony was disputed by Peresluha.He testified that the Union first'learned in April 1955 the identities of those employees who the Company maintainedwere no longer obligated to maintain union membership.The Union and the Com-pany were in agreement as to 10 of the 12 names on the Company's list.The Union 652DECISIONSOF NATIONAL LABORRELATIONS BOARDdisagreed as to the remaining 2-Batogowski and Stochmal.After some preliminarydiscussions a grievance meeting was held early in May. In this meeting, accord-ing to Peresluha, there was further discussion of this matter between him and Mor-row.He told Morrow that the Union had not received notices from these 2employees and that as soon as a 90-day grace period allowed by the Union had ex-pired (Peresluha maintained this was June 1), the Union would request their dis-charge.He further testified that he also suggested that there be further discussionsby the Company and the Union with these two employees and stated that if theypaid their back dues the Union would consider the matter closed.He was uncer-tain when he made this suggestion.The grievance form shows that a second meet-ing was held on June 21. Peresluha was uncertain whether there was a separatethird-stagemeeting.He maintained, however, that there was a final meeting atwhich he requested the Company to discharge Batogowski and when Morrow refusedthis request, they proceeded to formulate the issue for arbitration.He also main-tained that he repeated his request to Morrow for Batogowski's dischargesometimebefore the actual arbitration hearing.Although Peresluha was uncertain as to some of the details of the grievancemeetings and the exact sequence of events, his testimony that he orally requestedBatogowski's discharge prior to the arbitration is corroborated by the statementcontained in the charge herein filed by the Company that the Union ". . . filed agrievance on June 16, 1955 requesting Edward Batagowski's discharge."This in-dicates that the question of Batogowski's discharge came up during the grievancenegotiations.While the original issue as framed for arbitration was whether Bato-gowski had resigned from the Union and revoked his checkoff authorization, it was,amended at the arbitration hearing to include the point of what remedy the Unionwas entitled to if he had not resigned.That the parties tried the arbitration casewith the point in mind that the Union was pressing for Batogowski's discharge isindicated in the specific finding by the arbitrators that the Union was entitled torequire his discharge.The Trial Examiner credits Peresluha's testimony that theUnion demanded Batogowski's discharge at the grievance meeting with officials ofthe Company at which arrangements were made to arbitrate the Union's grievance.In addition, the amendment of the issue framed by the parties which focused directlyon the rights of the Union if it were found Batogowski had not resigned indicates,that as of the date of the arbitration hearing the Union was pressing for more thanmere payment of back dues, but was insisting on Batogowski's discharge.All thiswas prior to Batogowski's tender of back dues.Contentions of the Parties; ConclusionsThe General Counsel contends that the conduct of the Union after the arbitra-tion award in pressing for Batogowski's discharge despite his tender of dues was,violative of the Act.The Union takes the position that Batogowski was obligated tomaintain his dues payments to the Union; when he failed to do so the Union was.entitled to request his discharge and did so; and finally, any tender of dues there-after did not deprive the Union of the right to insist on his discharge. In its briefthe Union relies onChisholm-Ryder Company(94 NLRB 508) as support for its.contention that a belated tender of dues prior to discharge did not bar a discharge forprior nonpayment of dues. In its brief and in oral argument it is further contendedthat a contrary rule would render union-security clauses valueless and impossible toadminister.The question of whether a belated tender can forestall a discharge for nonpay-ment of dues was reviewed by the Board in the Supplemental Decision and Order inAluminum Workers International Union, Local No. 135, AFL,andLeona H. Boness(MetalWare Corporation),112 NLRB 619 (original Decision and Order, 111NLRB 411). The Board found that the individual involved, unlike the situation'here, had made a full tenderpriorto the request for her discharge.On the ques-tion of when a tender must be made,, it said: "However, we hold that a full andunqualified tender made anytime prior to actual discharge, and without regard as.to when the request for discharge may have been made, is a proper tender and asubsequent discharge based upon the request is unlawful." It expressly overruled'theChisholm-Rydercase to the extent it was inconsistent with the decision.The Aluminum Workersdecision was granted enforcement by the Court of Ap-peals (230 F. 2d 515 (C. A. 7) ). The court expressly affirmed the holdings by theBoard that under that particular fact, the individual had made a proper tender ofdues prior to the operative request for her discharge. It found it unnecessaryto consider other points raised. THE INTERNATIONAL ASSOCIATION OF MACHINISTS653The Trial Examiner concludes that the rule enunciated in the Supplemental Decisionand Order in theAluminum Workerscase,supra,isapplicable here.Under it,it is immaterial that a tender of back dues is madeafter arequest for a dischargefor actual nonpayment of dues the particular employee was bound to make.Whatisdecisive is that a full and unqualified tender be made prior to actual discharge.This was done by Batogowski.The fact that the Company and the Union resorted to arbitration is no bar tothe issuance of a remedial order here.The parties took to arbitration a questionwhich was not in issue here; namely, whether Batogowski had validly resigned fromthe Union and revoked his checkoff authorization.Secondly, there are cases wherethe Board in the exercise of its discretion has refused to take jurisdiction in a casewhere the parties involved have fully litigatedan issuelater presented to the Board.In such cases, it has first been found that the proceedings have been fair and regular,all parties in the Board proceeding had participated as parties in the arbitrationproceeding, and the decision of the arbitration panel has not been repugnant tothe purposes and policies of the Act(SpielbergManufacturing Company,112 NLRB1080).While Batogowski was called as a witness for the Company in the arbitra-tion proceeding, he was not represented by an attorney and did not participate asa party.Furthermore, the use of the arbitration decision to bar an applicationof theAluminum Workersdecision in this case would bring about a result contraryto the meaning of the Act, as interpreted-by the Board .3The Trial Examiner also finds, contrary to the contention raised in the answer,that the Company was not a necessary party respondent to these proceedings(Radio Oicers' Union, etc. v. N. L. R. B.,347 U. S. 17).It is concluded that the Respondents attempted to compel and did compel theCompany to discriminate against Edward Batogowski in violation of Section 8 (b)(1) (A) and (2) of the Act. Both Lodge 1021 through its officers and members,and The International Association, through its Grand Lodge representative assignedto help Lodge 1021, participated in this conduct and both are jointly liable.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of the Company, set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,itwill be recommendedthat theycease and desist from this and like and related con-duct,and take certain affirmative action designed to effectuate the policies of the Act.Itwill be further recommended that the Respondents notify the Company andEdward Batogowski in writing that they have no objection to the reinstatement ofBatogowski to the position he occupied at the time of his discharge.Itwill also be recommended that the Respondents make Batogowski whole forany loss of pay suffered by him as a result of the Respondents'aforesaid conduct'bypaying to him a sum of money equal to the amount he would normally have earnedas wages from the date of his discharge until his reinstatement,less his net earningsduring that period. In computing back pay, the customary formula of the Boardshall be followed .4The Respondents may terminate liability for further accrual ofback pay by sending the aforementioned notice to the Company and Batogowski.The Respondents shall not thereafter be liable for any back pay accruing after 5 daysfrom giving such notice .r,CONCLUSIONS OF LAW1.The New Britain Machine Company is engaged in commerce within the mean-ing of the Act.2.The Respondents are labor organizations within the meaning of Section 2 (5)of the Act.3.By restraining and coercing employees of the Company in the exercise of rightsguaranteed by Section 7 of the Act, the Respondents have engaged in and are en-8N. L. R. B. v. International Union, UAW-CIO, Local 391 (Wisconsin Axle Division,Timken-Detroit Axle Co.),194 F 2d 698 (C. A.7)';MonsantoChemical Company, 97NLRB 517, 520, enfd 205 F. 2d 763 (C A 8).d F. W. Woolworth Company,90 NLRB 289.5 Pinkerton'sNational Detective Agency, Inc ,90 NLRB 205, 213 654DECISIONS OF NATIONAL LABOR RELATIONS BOARLgaging in unfair labor practices within the meaning of Section 8(b) (1) (A) ofthe Act.4.By causing and attempting to cause the Company to discharge Edward Batogow-ski, the Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (b) (2) of the Act.5.These unfair labor practices affect commerce within the meaning of Section2 (6) and(7) of the Act.[Recommendations omitted from publication.?APPENDIXNOTICETO ALL EMPLOYEESOF THE NEW BRITAIN MACHINE COMPANY AND TO ALLMEMBERS OFTHE INTERNATIONALASSOCIATION OF MACHINISTS,AFL-CIO, ANDLODGE 1021,INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL-CIOPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board and in order to effectuate the policies of the National Labor RelationsAct, as amended,we herebygivenotice that:WE WILLNOT cause or attempt to cause The New Britain Machine Companyto discriminate against employees in regard to their hire or tenure of employ-ment, or any term or condition of employment,in violation of Section 8 (a)(3) of the National Labor Relations Act, as amended.WE WILL NOTin any like or related manner restrain or coerce employees ofThe New Britain Machine Company in the exercise of any right guaranteedunder Section 7 of the Act, including the right to refrain from engaging in anyor all of the activities guaranteed thereunder,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL makewhole Edward Batogowski for any loss of earnings sufferedas a consequence of the discrimination against him.WE WILLnotify Edward Batogowski and The New Britain Machine Company,in writing,that we have no objection to the employment of Edward Batogowskiand request that the Company offer him immediate and full reinstatement tohis former or substantially equivalent position.THE INTERNATIONAL ASSOCIATION OFMACHINISTS,AFL-CIO,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)LODGE 1021,INTERNATIONAL AssociA-TION OF MACHINISTS,AFL-CIO,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Instantwhip-Schenectady,Inc.andMilk,Ice Cream Drivers &Dairy Employees,Local 787, International Brotherhood ofTeamsters,AFL-CIO,Petitioner.Case No. 2-RC-7985. AugustX7, X956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c)of the NationalLabor Relations Act, a hearing was held before Milton Pravitz, hear-116 NLRB No. 90.